NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MEDIA QUEUE, LLC,
Plaintiff-Appellcmt,
V.
NETFLIX, INC.,
Defendant-Cross Appellant,
and
BLOCKBUSTER, INC.,
Defendan.t-Appellee,
and
GREENCINE HOLDINGS, LLC,
Defendant.
2010-1199, -1344
Appea1s from the United States District Court for the
Northern District of Ca1if0rr1ia in case n0. 09-CV-1027,
Judge Susan I11ston.
ON MOTION
ORDER

MEDIA QUEUE V. NETFLIX 2
Upon consideration of the motion to withdraw Aaron
M. Nathan as counsel for Netf1ix, Inc.,
IT ls ORDERED THAT:
The motion is granted.
FOR THE COURT
   /s/ Jan Horba1y'
CC.
Date J an Horba1y `
Clerk
John Joseph Edn1onds, Esq.
Scott W. Breed1ove, Esq. F"-553
Michae1A. Jacobs, Esq. oR
John D. Vandenberg, Esq.
Peter J. Brann, Esq. JAN  
Aaron M. Nathan, Esq.
JAN IIi`iBAl.Y
821 ocean
 _ ___--- ---_ ---- --